DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending.
Claims 18-20 have been withdrawn.
Claims 1-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 11/11/2021 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2018 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a matching rules module configured to…” in claims 1 and 14; “a partial compare module configured to…” in claims 4 and 15; and “a negotiation module configured to…” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
Claim 1 recites the limitation "the fully relational database" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For purposes of furthering prosecution, Examiner is interpreting this to be “the fully associative rational database” as was disclosed in earlier claim limitations.

Claim limitation “a matching rules module configured to define a plurality of transaction types…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure in the Specification as to what a module is and whether it involves a type of structure/hardware in order to carry out the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-13 are rejected for inheriting the deficiencies noted in claim 1.

Claim 4 and 15: 
Claim limitation “a partial module configured to match on a partial relational data and enable a negotiation” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure in the Specification as to what this type of module is and whether or not there is any structure/hardware involved with it. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 6:
Claim 6 recites the limitation "the relational match" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9:
Claim 9 recites the limitation "the relational database" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13:
Claim limitation “a negotiation module configured to handle requests” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure in the Specification as to what this type of module is or whether there is some sort of structure/hardware capable of carrying out these functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 13 recites the limitation "the middle of a negotiation" in line 25-26.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the interest of at least one of the parties" in line 26.  There is insufficient antecedent basis for this limitation in the claim. 

Regarding Claim 14:

Claim 14 recites the limitation "the fully relational database" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For purposes of furthering prosecution, Examiner is interpreting this to be “the fully associative rational database” as was disclosed in earlier claim limitations.

Claim limitation “a matching rules module configured to define a plurality of transaction types…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure in the Specification as to what a module is and whether it involves a type of structure/hardware in order to carry out the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 15-17 are rejected for inheriting the deficiencies noted in claim 14.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claims 1-13 are directed to a match engine, which is a machine. Claims 14-17 are directed to a match engine system, which is a machine. Therefore, claims 1-17 are directed to one of the four statutory categories of invention.

Step 2(A):
Taking Claim 14 as representative, claim 14 sets forth the following limitations which recite the abstract idea of matching users based on different types of data:
 a fully associative relational database for saving an anonymity preference order for a plurality of existing user's with an associative relational data including like and similar items or services advertised and traded in commerce for consideration; 
a matching engine configured to check a new user's anonymity preference order for an anonymity match in the fully relational database against an anonymity preference order for all existing users; 
a matching engine logic configured to check the new user's relational data for an associative relational match in the fully associative relational database against a respective relational data for all existing users; 
a matching rules module configured to define a plurality of transaction types to determine a successful match and to define a plurality of resulting actions absent a match to enable an automatic and expedited trimodal negotiation system; and 
a request watcher module configured to continuously watch for any new match requests at a request dump folder and notify the matching engine thereof for processing.

The recited limitations as a whole set forth a process for matching users based on various types of data. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. But for the “database”, “engine”, “logic”, “modules”, “trimodal negotiation system”, and “request dump folder” language, the claim encompasses a user simply comparing/matching the anonymity preference order and associative relational data to determine successful matches/alternative options on a continuous basis in his/her mind. The mere nominal recitation of databases, engines, modules, folders, logic, and systems does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process which is an abstract idea.

Step 2A (Prong 2):
Examiner acknowledges that representative claim 14 does recite additional elements, such as: a fully associative relational database, a matching engine, a matching engine logic, a matching rules module, a request watcher module, and a request dump folder.
Taken individually and as a whole, representative claim 14 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instructions to implement an abstract idea of a computer, or to merely use a computer as a tool to perform an abstract idea (i.e., a generic computer component) (see MPEP 2106.05(f)), while the additional elements do no more than generally link the use of a judicial exception to ap articular field of technological environment or field of user (i.e., the internet) (see MPEP 2106.05(h)).
Furthermore, this is also because the claim fails to  (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The saving of the data in the database and the dump folder is recited at a high level of generality (i.e., as a general means of gathering data for use in the matching step), and amounts to mere data gathering , which is a form of insignificant extra-solution activity. The logic and module that performs the matching and defining steps is also recited at a high level of generality, and merely automates the matching, determining of successful match and/or alternative actions if no match.
In view of the above, under Step 2A (Prong 2), claim 14 does not integrate the recited exception into a practical application.

Step 2B:
Representative claim 14, taken individually or as a whole, the additional elements of claim 14 do not provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component.
Even when considered as an ordered combination, the additional elements of claim 14 do not add anything further than when they are considered individually. In view of the above, representative claim 14 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1, the claim recites substantially similar limitations as set forth in claim 14. The additional elements of claim 1 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 14. As such, claim 1 is rejected for at least similar rationale as discussed above.
Dependent claims 2-13 and 15-17 recite further complexity to the judicial exception (abstract idea) of claim 14, such as by further defining the process for matching the data. Thus, each of claims 2-13 and 15-176 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above.  These claims do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to  particular technological environment, and applied on a generic computer. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/B for at least similar rationale as discussed above with regard to claims 1 and 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-9, 12, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Case (US 2009/0012874).
Regarding Claims 1 and 14, (representative Claim 14) Cases discloses A match engine system (see paragraph [0012]), comprising:
a fully associative relational database for saving an anonymity preference order for a plurality of existing user's with an associative relational data including like and similar items or services advertised and traded in commerce for consideration; (See at least paragraph [0013] disclosing privacy settings [0022] disclosing buyer and seller preferences about anonymity stored in repository that may be relational database management system (RDBMS), claim 14 disclosing wherein the offer repository, the request repository and the anonymity repository each further comprise a relational database, [0016] disclosing storing information from buyers and sellers to facilitate bilateral private interaction in a marketplace, [0027], [0034]-[0035], claim 1);
a matching engine configured to check a new user's anonymity preference order for an anonymity match in the fully relational database against an anonymity preference order for all existing users; (See at least paragraph [0015] disclosing one or both parties wish to remain anonymous or to offer goods that would be easily identifiable if their full details were known, [0016] disclosing matching based on factors such as requests public or private and/or based on networks between buyer and seller, [0023] determine level of privacy attached to product or service and anonymity required by both the seller and buyer based on the repository, [0024]);
a matching engine logic configured to check the new user's relational data for an associative relational match in the fully associative relational database against a respective relational data for all existing users; (See at least paragraph [0014] disclosing matching relative data such as the goods or services, [0015] disclosing offering of goods on buy and sell side with things such as real estate, relationships, employment, art, jewelry, etc., [0016] disclosing matching buyers and sellers using buyer requests for products and services with product and service information from sellers, [0023] disclosing matching based on relevant parameters, [0028] disclosing relational data);
a matching rules module configured to define a plurality of transaction types to determine a successful match and to define a plurality of resulting actions absent a match to enable an automatic and expedited trimodal negotiation system; and (See at least paragraph [0016] disclosing matching based on factors such as requests public or private and/or based on networks between buyer and seller in order to facilitate transactions/interactions in a marketplace, [0017] disclosing determining degree of match to facilitate transactions between direct matches and then also similar but not exact could end up as being a match, [0022] disclosing matching in retrieved order of time using matching algorithm to determine requests to suitable matches and selecting them and sending notifications for them, [0024]-[0025] disclosing how matches are made with various parameters and rules to help notify/facilitate negotiations);
a request watcher module configured to continuously watch for any new match requests at a request dump folder and notify the matching engine thereof for processing. (See at least paragraph [0017] disclosing time independence on performing match so that buyer could make request for goods that may currently be offered through the system or that may be placed at some point in the future as long as still active, [0025] disclosing if matches are not within the range, then parameters are set for future review and matching engine returns to requesting an aging system, [0026]  disclosing database record of requests and items that includes aging field (time to live), [0027] disclosing active pool).

Regarding Claim 2, Case discloses all of the limitations of claim 1. Additionally, Case discloses wherein the anonymity match and the relational match occur simultaneously (Case: see at least paragraph [0022]-[0025] disclosing matches being determined with both anonymity requirements and product or service requirement parameters being taken into consideration).

Regarding Claim 3, Case discloses all of the limitations of claim 1. Additionally, Case discloses wherein the fully associative relational database includes multiports for simultaneous comparison threads and instantiated circuits and hardware on all relational types in the database for any number of users (Case: see at least paragraph [0013] disclosing one to one or one to many networks of information, [0014] disclosing match between multiple parties, [0020] disclosing sellers and buyers on private market with system architecture to support one or more selling parties and one or more buying parties, [0021]).

Regarding Claim 5, Case discloses all of the limitations of claim 1. Additionally, Case discloses wherein a relational data type comprises a set of business rules for each user (Case: see at least paragraph [0023] disclosing storing relevant parameters, Fig. 3 disclosing business rules such as time to live in the request, Fig 5 disclosing setting various rules such as price max, product type, match level, etc.).

Regarding Claim 6, Case disclose all of the limitations of claim 1. Additionally, Case discloses wherein the relational match is based on opposite types of relational data (Case: see at least paragraph [0015] disclosing buyers and sellers selling items such as real estate, employment, relationships, art, jewelry, etc. (e.g., one is buying an item and one is selling item), fig. 5, fig. 6).

Regarding Claim 8, Case discloses all of the limitations of claim 1. Additionally, Case discloses wherein a user’s anonymity match and relational match occurs in a one to one ratio and a one to a plurality ratio and a plurality to a plurality (Case: see at least paragraph [0013] disclosing matching potential buyers to potential sellers and may be based on networks include one to one  or one to many networks of an individual buyer, [0014] disclosing matches between two or more parties).

Regarding Claim 9, Case discloses all of the limitations of claim 1. Additionally, Case discloses wherein all matches occur asynchronously with respect to an internal clock of the relational database and an arrival of a new user (Case: see at least paragraph [0027] disclosing asynchronously examining requests from repository).

Regarding Claim 12, Case discloses all of the limitations of claim 1. Additionally, Case discloses wherein an anonymity data and a relational data for each user comprises an expiry and an expiration there of makes the respective data ineligible for any match (Case: see at least paragraph [0026]-[0027] disclosing an aging field with a time to live and expiration information that contains time when particular request expires).

Regarding Claim 17, Case discloses all of the limitations of claim 14. Additionally, Case discloses wherein the request dump folder is configured to store a plurality of match requests and pass respective data associated with the match requests to the match engine for comparing and processing (Case: see at least paragraph [0026]-[0027] disclosing active pool where requests remain and matching engine determines whether potential match could happen).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case (US 2009/0012874) in view of Patel et al. (US 2011/0320318).
Regarding Claims 4 and 15, Case discloses all of the limitations of claims 1 and 14 including a matching of relational data. However, Case does not expressly provide for a partial compare module configured to match on a partial relational data and enable a negotiation for remaining unmatched data concurrently, in one of an unbiased automated, semi-automated and non-automated mode.
Patel discloses a system for matching users desiring certain items for purchase to various sellers. See Abstract. Patel discloses a partial compare module configured to match on a partial relational data and enable a negotiation for remaining unmatched data concurrently, in one of an unbiased automated, semi-automated and non-automated mode (Patel: see paragraph [0056] disclosing determining if there is a full or partial match and in event of partial match allowing users to negotiate for different terms such as price, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matching engine of Case with the partial match negotiations, as taught by Patel, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing a user to determine how badly they need the product or close to the product and negotiating different terms for it with a seller immediately and directly instead of having to wait or possibly letting their request expire. See Patel paragraph [0056].

Regarding Claim 10, Case discloses all of the limitations of claim 1. However, Case does not expressly provide for wherein a relational data is matched across semi associative relational data for one price to a user and a relational data is matched across all fully associative relational data for a higher price to a user. 
Patel discloses wherein a relational data is matched across semi associative relational data for one price to a user and a relational data is matched across all fully associative relational data for a higher price to a user (Patel: see at least paragraph [0031], [0036], and [0056] disclosing being able to alter terms such a price depending on item availability/quality/other factors and set based on various price ranges acceptable.(e.g., full match requiring higher price than less acceptable terms)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matching engine of Case with the differing prices, as taught by Patel, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing a user to determine how badly they need the product or close to the product and negotiating different prices for it with a seller immediately and directly instead of having to wait or possibly letting their request expire. See Patel paragraph [0056].

Regarding Claim 16, Case discloses all of the limitations of claim 14. Additionally, Case discloses a request receiver to receive match requests and pass them to a request dump folder (see Case paragraph [0026]-[0027]). However, Case does not expressly provide for receiving information from a web service application programming interface.
Patel discloses receiving information from a web service application programming interface (Patel: see at least paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the request receiver of Case with the API, as taught by Patel, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including a more secure interface system. See Patel paragraph [0067].

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case (US 2009/0012874) in view of Devecka (US 2012/0290978).
Regarding Claim 7, Case discloses all of the limitations of claim 1. However, Case does not disclose wherein a relational match occurs across associative types of relational data including an exemplary user’s product need matched to a romantic status for the user.
However, Devecka discloses a single/dating profile system that searches and matches singles based on various profile elements including items offered to sell or buy. Devecka discloses wherein a relational match occurs across associative types of relational data including an exemplary user’s product need matched to a romantic status for the user (Devecka: see at least Abstract, paragraph [0087] disclosing “my store” icon provided in dating profile wherein user may offer to sell, buy, recycle or promote personal items and services (potentially for a fee) which may be viewed on dating profile page, Fig 2., Fig. 7 disclosing enabling searching and matching based on customized icon (e.g., this includes “my store” icon)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matching engine for items/services between various networks of people of Case with the romantic status aspect of a user, as taught by Devecka, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to match users not just within certain relationships/networks of them, but also for them to be paired based on particular passions, activities, and interests. See Devecka: paragraph [0008], [0087], Fig. 8, Fig. 18.

Regarding Claim 11, Case discloses all of the limitations of claim 1. However, Case does not disclose wherein the anonymity preference order includes a geographical proximity data type for the new user in relation to a geographical proximity data type for all existing users. 
However, Devecka discloses wherein the anonymity preference order includes a geographical proximity data type for the new user in relation to a geographical proximity data type for all existing users (Devecka: see at least paragraph [0011] disclosing geographic proximity preferences set for certain regions or locations for user-to-user matching, [0074]-[0076] disclosing how profiles may have various privacy features to protect users identity until later point and only posting certain things within a given geographic community of people, [0129], [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matching engine for items/services between various networks of people of Case with the geographical proximity data, as taught by Devecka, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to filter down potential matches according to multiple preferences which include privacy and geographic proximity in order for user to determine compatibility and shared traits based on larger community or zone. See Devecka: paragraph [0011], [0076].

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case (US 2009/0012874) in view of Ganesan (US 2014/0316927).
Regarding Claim 13, case discloses all of the limitations of claim 1. Additionally, Case discloses a negotiation module configured to handle requests on a first come first serve basis also known as a first in first out basis (Case: see paragraphs [0026]-[0027]). However, Case does not expressly provide for where a negotiation is open to a better offer in the middle of a negotiation in the interest of at least one of the parties.
Ganesan discloses a method for coordinating messaging between motivated buyers and sellers. See Abstract. Additionally, Ganesan discloses where a negotiation is open to a better offer in the middle of a negotiation in the interest of at least one of the parties (Ganesan: see paragraph [0064] disclosing competition between sellers where they may outbid others with price or service/features/support/quality promise and other terms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matching engine of Case with the ability to receive better offers, as taught by Devecka, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including more competitive sellers to benefit buyers to have better price/other terms. See Ganesan: paragraph [0064].


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Seroussi (US 2020/0202400) disclosing full and partial matches between buyers and sellers.
Publicover et al. (US 2016/0253710) disclosing matching based on various information including product needs, romantic status, and location.
Rao et al. (US 7,890,581) disclosing matching users.
Herz et al. (US 2009/0254971) disclosing allowing for interactions between people with certain information blocked between parties.
“Protocols for automated negotiations with buyer anonymity and seller reputations” (Cranor, L.F., Resnick, P., Protocols for automated negotiations with buyer anonymity and seller reputations, 2000, NETNOMICS: Economic Research and Electronic Networking 2, pp. 1-23.) disclosing ways for anonymous buyer to take advantage of various tools when having automated negotiations  with sellers online.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625